BURGESS, Justice,
concurring and dissenting.
I concur in the result reached by the majority. I respectfully dissent to that portion of the majority opinion which holds the granting of the mandamus was proper. I believe the mayor of Hudson had a duty which involved some discretion. Article 1241(a), sec. 4, supra, provides that an election to abolish a corporate existence, shall be ordered as in the case of the incorporation of such city, except the mayor shall perform all acts performable in the case of incorporation by the county judge. See also, Franklin v. Wilson, 242 S.W.2d 820 (Tex.Civ.App.—Eastland 1951, mand. overr.). The question of whether or not a proposed city or town contains the requisite number of inhabitants involves a fact question solely within the discretion of the county judge and his ruling is final in the absence of fraud. Reagan v. Beck, 474 S.W.2d 935 (Tex.Civ.App.— Tyler 1971, writ ref’d n.r.e.). If this is so in an incorporation petition, then it must also be so in a abolishment petition. I would not only reverse the judgment of the trial court, but would render and deny the application for writ of mandamus.